Citation Nr: 0001699	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  98-13 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

Entitlement to service connection for an undiagnosed illness 
manifested by chronic fatigue and somnolence.

Entitlement to service connection for an undiagnosed illness 
manifested by pains of the shoulders, elbows, and left wrist.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 1983 to March 
1984 and from November 1990 to June 1991.  The latter service 
included a tour in the Southwest Asia theater during the 
Persian Gulf War (PGW) from January 13 to May 13, 1991.

A November 1993 RO rating decision denied service connection 
for fatigue.  The veteran was notified of this decision and 
he did not appeal.  

In 1995, the veteran submitted an application to reopen the 
claim for service connection for fatigue and he submitted a 
claim for service connection for a disorder manifested by 
joint pain.  This appeal comes to the Board of Veterans' 
Appeals (Board) from June 1995 and November 1996 RO decisions 
that denied service connection for an undiagnosed illness 
manifested by fatigue and somnolence and an undiagnosed 
illness manifested by pains of the shoulders, elbows, and 
left wrist.

Since the unappealed November 1993 RO rating decision, 
denying service connection for fatigue, the VA laws and 
regulations that provide for service connection for various 
undiagnosed illnesses have been amended to provide for 
service connection of these disorders on a presumptive basis 
to December 31, 2001.  Under the circumstances, the Board 
will consider the claim for service connection for an 
undiagnosed illness manifested by fatigue and somnolence on a 
de novo basis, as did the RO.  Spencer v. Brown, 4 Vet. App. 
283 (1993).


REMAND

The claims for service connection for an undiagnosed illness 
manifested by chronic fatigue and somnolence and an 
undiagnosed illness manifested by pains of the shoulders, 
elbows, and left wrist are well grounded, meaning they are 
plausible as reports of VA medical examinations of the 
veteran show manifestations of these conditions.  38 U.S.C.A. 
§ 5107(a) (West 1991); VAOPGCPREC 4-99.  The Board finds that 
further assistance to the veteran is required to comply with 
VA's duty to assist him.  

The evidence shows that the veteran failed to report for 
requested VA medical studies in 1997.  It is the judgment of 
the Board that he should be given another opportunity to 
report for indicated VA medical studies and given another VA 
medical examination under VA guidelines implemented after the 
last RO rating decision in December 1997.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The veteran should be notified of his 
duty to cooperate in the development of 
evidence pertinent to his claims, 
including the duty to report for 
requested VA medical examinations and 
studies.  38 C.F.R. § 3.655(a),(b) 
(1999).

2.  He should be afforded another VA 
examination to determine the nature and 
extent of the claimed disabilities using 
the new guidelines set forth in the 
January 6, 1998, joint memorandum of the 
VA Undersecretary for Benefits and the VA 
Undersecretary for Health, with 
particular attention to guideline numbers 
4 and 7, and to determine whether he 
meets the criteria for a diagnosis of 
chronic fatigue syndrome under the 
provisions of 38 C.F.R. § 4.88a (1999).

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claims may 
now be granted.  If not, the veteran and his representative 
should be provided with an appropriate supplemental statement 
of the case and given the opportunity to respond before the 
case is returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




